DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
	Applicants’ amendment and remarks of 3 March 2021 are entered.
	The election of Group I in the response filed 3 March 2021 is entered.
	Claims 5-9, 11, 12, and 14 have been canceled. Claims 1-4, 10, 13, and 15-17 are pending. Claims 13 and 15-17 are withdrawn. Claims 1-4 and 10 are being examined on the merits.

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 3 March 2021 is acknowledged.
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 13, and 15-17, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 6 January 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 
The claims are drawn to a method of completely or partially reversing the anti-coagulant effect of a direct Factor Xa inhibitor (DFXI) by administering an effective amount of a protein of SEQ ID NO: 1 having an alteration or deletion of residue Phe-396. 
The issue of written description arises from the fact that the disclosure only ever discloses that three chimeras actually serve to partially or completely reverse the anticoagulant effects of a DFXI, i.e. those compounds previously determined to be patentable in the parent ‘618 patent. The experimental data of ‘618 and the instant application shows that replacing of residues between His-311 and Asp-320 can reverse the anticoagulant effects of rivaroxaban and apixaban. 
The involvement of Phe-396 in DFXI binding is only loosely supported by the disclosure. For instance, [0056] suggests that Phe-396 along with a number of other residues “…are likely to be DFXI-coordinating residues. Literature indirectly supports this view, as it is shown that at least some of these residues are involved in binding of DFXIs (Roehrig et al. J. Med. Chem. 2005, 48:5900-5908; Pinto et al. J. Med Chem. 2007, 50:5339-5356).” An examination of the art cited suggests that Phe-396 (i.e. Phe174 in Roehrig) may serve to define the S4 pocket where BAY59-7939/rivaroxaban binds to FXa, but there is no suggestion from Roehrig that mutation or deletion would result in a FXa that is resistant to the anti-coagulant effects of rivaroxaban or other DFXIs. Similarly, the Pinto art indicates that Phe-396 can form part of the S4 binding pocket for apixaban, but importantly does not indicate any direct contacts are made at 
Otherwise, the prior art is silent on whether Phe-396/Phe-174 serves as an important residue for FXa activity such that deletion or alteration would completely or partially reverse the anti-coagulant effects of a DFXI. 
The specification also indicates that only rivaroxaban and apixaban might have Phe-396 as contact residues (see e.g. [0096]). 
The breadth of the DFXI is greater than what the prior art might support, i.e. that Phe-396 could serve as a contact point for rivaroxaban and apixaban. The specification does not demonstrate that the anti-coagulant effects of those two DFXIs are reversed by a Phe-396 deletion or alteration, let alone impacts on other DFXIs as in claim 15. The correlation between mutations at Phe-396 and impacts on DFXI activity are not supported by the specification or prior art. Although the Examiner agrees that the Phe-396 mutant was possessed by Applicants, the same cannot be said of the method of use. In further support of this notion, the Applicants indicate that the proteins of the disclosure unexpectedly have higher binding affinity for coagulation FVa (see [0011] and [0059]), a binding partner of FXa, but show nothing regarding whether Phe-396 has this unexpected benefit. The lack of predictability given the unexpected results further supports that a skilled artisan a priori would have no expectation that a Phe-396 mutant would have any impact on DFXI activity, which places the burden on the Applicants to reasonably demonstrate that the method as claimed actually occurs and was possessed by Applicants at the time of filing. 

Allowable Subject Matter
Claims 1-4, 10, 16, and 17 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art (Reza et al. J. Thrombosis and Haemostasis 4:1346-1353) discloses that snake venoms contain enzymes that are functionally and structurally homologous to human FXa (see e.g. Figures 1 and 3). The Reza art demonstrates that the architectures of the snake isoforms are similar to human FXa (see e.g. Figure 3), but provides no teaching or incentive to make an alteration or deletion at Phe-396. No other teaching from the prior art suggests that Phe-396 of SEQ ID NO: 1 is important in FXa and should be targeted for analysis via mutational studies. Therefore, the claimed protein is novel and unobvious, as are the methods of producing the protein.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY J MIKNIS whose telephone number is (571)272-7008.  The examiner can normally be reached on M-F 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on (571) 270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ZACHARY J MIKNIS/Patent Examiner, Art Unit 1658